400 Howard Street P.O. Box 7101 San Francisco, CA 94105 Tel+1 December 31, 2013 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 RE:iShares Trust (the “Trust”) File Nos. 333-92935 and 811-09729 iShares MSCI Egypt Capped Investable Market Index Fund (S0000 28678) (the “Fund”) Request for Withdrawal of Amendments Ladies and Gentlemen: Pursuant to Rule 477 under the Securities Act of 1933, as amended, the Trust hereby requests the withdrawal of the Trust’s post-effective amendments filed with respect to the Fund, a series of the Trust. The Trust filed the following post-effective amendments relating to the Fund on the dates shown: 485APOSJanuary 29, 2010 485BXTApril 13, 2010 485BXTMay 12, 2010 485BXTMay 28, 2010 485BXTJune 24, 2010 485BXTJuly 22, 2010 485BXTAugust 19, 2010 485BXTSeptember 16, 2010 485BXTOctober 14, 2010 485BXTNovember 10, 2010 485BXTDecember 8, 2010 485BXTJanuary 6, 2011 485BXTFebruary 3, 2011 485BXTMarch 3, 2011 485BXTMarch 31, 2011 485BXTApril 28, 2011 485BXTMay 26, 2011 485BXTJune 23, 2011 485BXTJuly 21, 2011 485BXTJuly 28, 2011 485BXTAugust 25, 2011 485BXTSeptember 22, 2011 485BXTOctober 20, 2011 485BXTNovember 17, 2011 485BXTDecember 15, 2011 485BXTJanuary 12, 2012 485BXTFebruary 9, 2012 485BXTMarch 8, 2012 485BXTApril 5, 2012 485BXTMay 3, 2012 485BXTMay 31, 2012 485BXTJune 28, 2012 485BXTJuly 26, 2012 485BXTAugust 23, 2012 485BXTSeptember 20, 2012 485BXTOctober 18, 2012 485BXTNovember 15, 2012 485BXTDecember 13, 2012 485BXTDecember 27, 2012 485BXTJanuary 24, 2013 485BXTFebruary 21, 2013 485BXTMarch 21, 2013 485BXTApril 18, 2013 485BXTMay 16, 2013 485BXTJune 13, 2013 485BXTJuly 11, 2013 485BXTAugust 8, 2013 485BXTSeptember 5, 2013 485BXTOctober 3, 2013 485BXTOctober 31, 2013 485BXTNovember 27, 2013 485BXTDecember 26, 2013 The Trust made the initial filing on January 29, 2010 for the purpose of adding the Fund as a new series of the Trust.The fifty-one additional filings were made for the purpose of delaying the automatic effectiveness date of the amendment.As of the last filing shown, the amendment was scheduled to become effective on January 24, 2014. Subsequent to these filings, the Trust decided not to go forward with the offering of the Fund as a series of the Trust.No securities were sold in connection with this offering. If you have any questions, please call Benjamin Haskin of Willkie Farr & Gallagher LLP at (202) 303-1124. Very Truly Yours, iShares Trust By: /s/ Jack Gee Jack Gee Treasurer and Chief Financial Officer
